DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art cited in the office action:
Kamen et al. (US 20170032090 A1, hereinafter “Kamen”)
Iizuka et al. (JP 2010252989 A, hereinafter “Iizuka”)
Asai et al. (US 5715182 A, hereinafter “Asai”)

Response to Arguments
Applicant’s Arguments/Remarks filed on 05/03/2021 have been fully considered and are moot in view of new grounds of rejections set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 20170032090 A1, hereinafter “Kamen”) in view of Iizuka et al. (JP 2010252989 A, hereinafter “Iizuka”) and in view of Asai et al. (US 5715182 A, hereinafter “Asai”).
Regarding claims 1, 11 and 12:
Kamen teaches a learning data creation support apparatus (Kamen [0011], [0025]-[0027], [0051], figs. 1 and 2, where Kamen teaches a learning data creation apparatus, method, non-transitory computer readable medium and process) apparatus comprising:
A processor configure to:
Acquire biopsy data included in a report indicating a result of a biopsy performed for a patient (Kamen [0011], [0025]-[0027], figs. 1 and 2, where Kamen teaches a biopsy acquisition unit that acquires biopsy data results);
Acquire, as and image before biopsy, an image of a biopsy target part of the patient captured at a date and time within a predetermined range before an examination date and time of the biopsy (Kamen [0010], [0025]-[0027], [0045],  figs. 1 and 2, where Kamen teaches acquiring images to a target region for biopsy before performing the biopsy); 
determine that the biopsy result indicated by the biopsy data indicates a lesion (Kamen [0025]-[0027], figs. 1 and 2, where Kamen determining if the result of the picture analysis indicates a lesion);
perform, based on the determination that the biopsy result indicates the lesion, an image analysis process on the image before biopsy to obtain an image of a lesion candidate region (Kamen [0004], [0008], [0025]-[0028], [0041], figs. 1 and 2, where Kamen teaches determining the region or the location of the lesion) and
register as corrected answer data, based on the determination that the biopsy result indicates the lesion, the image of the lesion candidate region or the image before biopsy (Kamen [0025]-[0027], figs. 1 and 2, where Kamen teaches registering the result by confirming the result obtain by analyzing the image of the region targeted for the biopsy with actual biopsy result that allows confirming or denying the presence of a detection of lesion).
wherein, in a case a plurality of the lesion candidate regions are obtained by the image analysis, the processor is further configured to register as correct answer data, one of the image of the lesion candidate regions corresponds to the position where the biopsy was performed (Kamen [0004]-[0005], [0008], [0010], [0017], [0025]-[0028], [0041]-[0043], fig. 3, where Kamen discloses the image of the prostate region for example is subdivided into a plurality of regions. And each region is analyze to determine a Gleason score that indicate whether cancer/lesion is present or not that correspond to the location of the biopsy result).
Kamen fails to explicitly teach a database that stores plurality of images and reports of a patient:
a processor configured to search the database and acquire as an image before biopsy, an image of a biopsy target part of the patient captured at a date and time within a predetermined range before an examination date and time of the biopsy.
However, Iizuka teaches a computer aided diagnostic (CAD) wherein the system includes a medical image database (200) that stores various type of medical image and record data and a definite diagnosis name is used as the correct data 1, in the same manner as prior art. Here, a definite diagnosis name is a diagnosis name provided when the disease name of a patient’s 
A medical diagnosis support device 100 is connected to a medical image database 200 via a LAN 400 and acquires necessary medical image data” is to acquire image data before biopsy, and thus the system of Iizuka is to acquire the image data before biopsy. pre-biopsy image acquiring means to acquire an image obtained by photographing the subject site of the patient’s biopsy as a pre-biopsy image at a date and time within a predetermined range before and after the inspection date and time on which the biopsy has been conducted (Iizuka [0004]-[0007] [0037], [0038], [0072 figs. 1, 2 and 4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to search and acquire images from a database containing a plurality of images and report of a patient to determine if a lesion is present in a region of one or more images and verify the result with another method such as biopsy and further classified/stored the image by determining the lesion type or name, in order to make the computer aided diagnostic reliable enough such that painful and more invasive procedure can be avoided in detection of  lesion and lesion type.
	To be more thorough, although not clear in the specification the registering step can also imply storing the image or the image region. That would be more in line with using the store result to retrain the system.
The combination of Kamen and Iizuka fails to explicitly teach storing the results and/or the image or section of the image corresponding to the tumor that is verified by the result of the biopsy.
However, Asai teaches device for classification and examination where images are taken and classification is perform using neural network with learning capability. The results of the classification are stored for feature access and are used to re-train the network and/or performing relearning in order to improve classification accuracy (Asai col. 2 lines 53-67). 
Therefore, taking the teachings of Kamen, Iizuka and Asai as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to store the image of the image of the region where the lesion is located and verified by the biopsy result such that it can be easily access and used to provide corresponding care that target the lesion region spherically.

Regarding claim 2:
Kamen in view of Iizuka and in view of Asai teaches wherein, in a case in which the image of the lesion candidate region is registered, the processor specifies a correspondence position corresponding to a position where the biopsy has been performed in the image before biopsy from two partial images of the target part captured in different directions, and in a case in which the biopsy result indicates a lesion, the processor registers, as the correct answer data, an image of a lesion candidate region at a position matched with the correspondence position among (Kamen [0004], [0008], [0010], [0025]-[0027], [0041], figs. 1 and 2).
Regarding claim 3:
Kamen in view of Iizuka and in view of Asai teaches the processor further comprising:
in a case in which the image of the lesion candidate region is registered, detect a lesion candidate region, using a discriminator that has learned the correct answer data of the image of the lesion candidate region, and directing the discriminator to relearn the correct answer data of the registered image of the lesion candidate region (Kamen [0004], [0008], [0010], [0025]-[0027], [0041], figs. 1 and 2).
Regarding claim 4:
Kamen in view of Iizuka and in view of Asai teaches the processor further configured to:
in a case in which the image of the lesion candidate region is registered, detect a lesion candidate region, using a discriminator that has learned the correct answer data of the image of the lesion candidate region, and directing the discriminator to relearn the correct answer data of the registered image of the lesion candidate region (Kamen [0004], [0008], [0010], [0025]-[0027], [0041], figs. 1 and 2).
Regarding claim 5:
Kamen in view of Iizuka and in view of Asai teaches the processor further configured:
in a case in which the image before biopsy is registered, detect whether an image indicating a lesion is present, using a discriminator that has learned the correct answer data of the image before biopsy, and direct the discriminator to relearn the correct answer data of the registered image before biopsy (Kamen [0004], [0008], [0010], [0025]-[0027], [0041], figs. 1 and 2).
Regarding claim 6:
Kamen in view of Iizuka and in view of Asai teaches the processor further configured:
in a case in which the image before biopsy is registered, detect whether an image indicating a lesion is present, using a discriminator that has learned the correct answer data of the image before biopsy, and direct the discriminator to relearn the correct answer data of the registered image before biopsy (Kamen [0004], [0008], [0010], [0025]-[0027], [0041], figs. 1 and 2).
Regarding claims 7-10:
Kamen in view of Iizuka teaches and in view of Asai wherein the image of the biopsy target part is a mammographic image (Kamen [0004], [0008], [0010], [0025]-[0027], [0041], [0048], figs. 1 and 2).
Regarding claim 14:
Kamen in view of Iizuka and in view of Asai teaches wherein, in a case a plurality of the lesion candidate regions are obtained by the image analysis, the processor is further configured to register as correct answer data, one of the image of the lesion candidate regions corresponds to the position where the biopsy was performed (Kamen [0004]-[0005], [0008], [0010], [0025]-[0028], [0041], [0048], figs. 1 and 2;(Kamen [0010], [0025]-[0027], [0045],  figs. 1 and 2).

Regarding claims 15, 16 and 17:
Kamen teaches a learning data creation support apparatus comprising (Kamen [0011], [0025]-[0027], [0051], figs. 1 and 2, where Kamen teaches a learning data creation apparatus, method, non-transitory computer readable medium and process):

(Kamen [0011], [0025]-[0027], [0035], [0050], figs. 1 and 2, where Kamen teaches a biopsy acquisition unit that acquires biopsy data results stored in a database and registered multi-modal data); 
search the database and acquire, as an image before biopsy, an image of a biopsy target part of the patient captured at a date and time within a predetermined range before an examination date and time of the biopsy (Kamen [0010], [0025]-[0027], [0045], figs. 1 and 2, where Kamen teaches acquiring images to a target region for biopsy before performing the biopsy);
determine that the biopsy result indicated by the biopsy data indicates a lesion (Kamen [0025]-[0027], figs. 1 and 2, where Kamen determining if the result of the picture analysis indicates a lesion);
perform, based on the determination that the biopsy result indicates the lesion, an image analysis process on the image before biopsy to obtain an image of a lesion candidate region using a discriminator (Kamen [0004], [0008], [0025]-[0028], [0041], figs. 1 and 2, where Kamen teaches determining the region or the location of the lesion);
register as corrected answer data, based on the determination that the biopsy result indicates the lesion, the image of the lesion candidate region or the image before biopsy (Kamen [0025]-[0027], figs. 1 and 2, where Kamen teaches registering the result by confirming the result obtain by analyzing the image of the region targeted for the biopsy with actual biopsy result that allows confirming or denying the presence of a detection of lesion).; and

a processor configured to search the database and acquire as an image before biopsy, an image of a biopsy target part of the patient captured at a date and time within a predetermined range before an examination date and time of the biopsy.
However, Iizuka teaches a computer aided diagnostic (CAD) wherein the system includes a medical image database (200) that stores various type of medical image and record data and a definite diagnosis name is used as the correct data 1, in the same manner as prior art. Here, a definite diagnosis name is a diagnosis name provided when the disease name of a patient’s disease is established, and is finalized by cytological diagnosis (a method for examining the tissue structure in a microscope after being extracted and dyed in the subject matter). The description of the fixed diagnosis name is only one (however, a definite diagnosis name may be changed later). The biopsy data acquisition means which acquires the biopsy data in which the biopsy result of the biopsy performed to the patient is shown, when it is shown that the biopsy result which the aforementioned biopsy data shows is a lesion, It has a configuration corresponding to an image of a lesion candidate region obtained by performing an image analysis process on the pre-biopsy image, or a registering means for registering the pre-biopsy image as correct data.
A medical diagnosis support device 100 is connected to a medical image database 200 via a LAN 400 and acquires necessary medical image data” is to acquire image data before biopsy, and thus the system of Iizuka is to acquire the image data before biopsy. pre-biopsy image acquiring means to acquire an image obtained by photographing the subject site of the patient’s biopsy as a pre-biopsy image at a date and time within a predetermined range before and after (Iizuka [0004]-[0007] [0037], [0038], [0072 figs. 1, 2 and 4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to search and acquire images from a database containing a plurality of images and report of a patient to determine if a lesion is present in a region of one or more images and verify the result with another method such as biopsy and further classified/stored the image by determining the lesion type or name, in order to make the computer aided diagnostic reliable enough such that painful and more invasive procedure can be avoided in detection of  lesion and lesion type.
	To be more thorough, although not clear in the specification the registering step can also imply storing the image or the image region. That would be more in line with using the store result to retrain the system.
The combination of Kamen and Iizuka fails to explicitly teach storing the results and/or the image or section of the image corresponding to the tumor that is verified by the result of the biopsy and update the discriminator by directing the discriminator to relearn the registered corrected answer data.
However, Asai teaches device for classification and examination where images are taken and classification is perform using neural network with learning capability. The results of the classification are stored for feature access and are used to re-train the network and/or performing relearning in order to improve classification accuracy (Asai col. 2 lines 53-67). 
Therefore, taking the teachings of Kamen, Iizuka and Asai as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to store the image of the image of the region where the lesion is located and verified by the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        June 3, 2021